Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the remotely operated vehicle located below the surface of a body of water, which remotely operated vehicle comprises at least one power system one of which is a hydraulic system, which remotely operated vehicle is at the vicinity of a flanged opening to which a blind flange is to be positioned or hydrotesting performed or surface supplied hydraulics and/or electrical power, or hydraulic and/or electrical power supplied from a PLET, PLEM, or FLET; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
Paragraph 0006 is not written in clear narrative form.  It is instead a cut-and-paste from the claims.
Page 20, line 1, refers to “this Figure” but does not identify this view by figure number.
Page 20, line last includes undefined acronym, ROV.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4 & 9 are objected to because:
Claim 1, line 1 fails to begin with an uppercase letter.  Given the way each of the dependent claims begin, it appears to the examiner that the words “A hydrostatic testing” were intended to be placed at the beginning of claim 1.
Claim 1, line 14  - - its’ - -  should be changed to - -  its - -.
Claim 4, line last, - - of d) of said testing apparatus - - should be deleted.
Claim 9, line 2, - - is - - should be changed to - - are - -.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 18 & 27 recites the limitation, “said shaft”.  It is unclear which of the previously recited shafts is “said shaft”.
Claim 2 recites the limitation "said C-shaped slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation, “a C-shaped adapter plate”.  It is unclear whether this plate pertains to the U-shaped adapter plate 200 described elsewhere in the disclosure.
Claim 3 recites the limitation "said groove" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 2 recites the limitation, “the face”.  It is unclear which of the previously recited faces is “the face”.

Each of claims 8, 10 & 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to depend from a claim previously set forth.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office action.  Allowable subject matter is indicated because the prior art does not show or suggest a hydrostatic testing apparatus comprising every limitation of the claims.
Kopp discloses a hydrostatic testing apparatus comprising a remotely operated vehicle (202) and a hydrotesting apparatus (1, 201) with a slot (nominally indicated by reference numeral 11 in Fig. 12) but does not show or suggest C-shaped rear or middle sections.
Each of Thompson and Canty shows a device with some features like that of the hydrotesting apparatus of the instant invention, but neither shows or suggests an elongated shaft and/or a remotely operated vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679